DETAILED ACTION
Applicant’s amendment and remarks received 09 March 2021 have been fully considered.  Claims 1-28 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-13, 15-21 and 23-28 are allowable. The restriction requirement between Species I and Species II , as set forth in the Office action mailed on 28 February 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 February 2020 is withdrawn.  Claims 4, 14, and 22, directed to Species I is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an undersea optical amplifier assembly/method comprising a water-tight housing and a photonic integrated circuited (PIC) disposed within the housing, the PIC including a plurality of optical fiber inputs, each configured to receive an end of a respective optical fiber of a first fiber optic cable bundle, a plurality of optical fiber outputs, wherein each optical fiber output: corresponds to a respective optical fiber input to form a fiber optic input-output pair, and is configured to receive an end of a respective optical fiber of a second fiber optic cable bundle and an optical amplifier optically coupled to each respective fiber optic input-output pair by a direct physical coupling comprising a first waveguide external to the amplifier, internal to the PIC, and coupling the fiber optic input to the amplifier, and a second waveguide external to the amplifier, internal to the PIC, and coupling the fiber optic output to the amplifier, such that each of the optical fibers of the first fiber optic cable bundle is physically coupled by the PIC to a respective one of the optical fibers of the second fiber optic cable bundle, and each optical amplifier including at least one semiconductor optical amplifier in addition to the accompanying features of the independent claims.  The present application provides for a unique combination of limitations in an undersea optical amplifier assembly including a PIC to provide the base for the coupling of optical fibers and amplifiers to provide the unique fiber bundle system branching and directly physically coupling.  
A close prior art of record is U.S. Patent Application Publication 2009/0202237 to Zhang et al.  Zhang teaches an undersea optical amplifier assembly comprising an optical fiber input, an optical fiber output and optical amplifiers.  But Zhang fails to teach an optical amplifier optically by a direct physical coupling comprising a first waveguide external to the amplifier, internal to the PIC, and coupling the fiber optic input to the amplifier, and a second waveguide external to the amplifier, internal to the PIC, and coupling the fiber optic output to the amplifier, such that each of the optical fibers of the first fiber optic cable bundle is physically coupled by the PIC to a respective one of the optical fibers of the second fiber optic cable bundle.  Zhang further fails to teach a first and second input bundle, each having a plurality of optical fiber inputs or outputs to provide a direct physical coupling.  
Furthermore, see Remarks received 09 March 2021, pages 8 and 9.
Therefore, claims 1-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874